Dismiss and Opinion Filed June 10, 2014




                                     S    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-14-00719-CV

                 IN THE INTEREST OF M.P. AND B.P., CHILDREN

                   On Appeal from the 380th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 380-53809-2013

                         MEMORANDUM OPINION
                     Before Justices Bridges, Francis, and Lang-Miers
                                Opinion by Justice Francis
      We GRANT appellant’s June 6, 2014 motion to dismiss. We DISMISS this appeal.




                                               /Molly Francis/
140719F.P05                                    MOLLY FRANCIS
                                               JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF M.P. AND B.P.,                     On Appeal from the 380th Judicial District
CHILDREN                                              Court, Collin County, Texas
                                                      Trial Court Cause No. 380-53809-2013.
No. 05-14-00719-CV                                    Opinion delivered by Justice Francis,
                                                      Justices Bridges and Lang-Miers
                                                      participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal. We

ORDER that appellant Norma Thompson pay the costs, if any, of this appeal.



Judgment entered this 10th day of June, 2014.




                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




                                                –2–